UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-2261


MICHAEL WALTON,

                  Plaintiff - Appellant,

          v.

LOCKHEED MARTIN AIRCRAFT CENTER,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:09-cv-00462-HMH)


Submitted:   January 13, 2011               Decided:   January 18, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Walton, Appellant Pro Se. Wendy Lyn Furhang, Stephanie
E. Lewis, Andreas Neal Satterfield, Jr., JACKSON LEWIS, LLP,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael      Walton      appeals          the    district      court’s      order

adopting      the     magistrate      judge’s          report     and      recommendation

granting      summary    judgment       in       favor      of   Lockheed        Martin    on

Walton’s    Title     VII     and   breach       of    contract        claims.     We     have

reviewed the record and find no reversible error.                            Accordingly,

we   affirm     for     the    reasons       stated         by   the    district     court.

Walton v. Lockheed Martin Aircraft Ctr., No. 6:09-cv-00462-HMH

(D.S.C. Oct. 7, 2010).              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     the    court    and      argument        would     not    aid    the

decisional process.

                                                                                   AFFIRMED




                                             2